Citation Nr: 1004495	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-19 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the Veteran's claim for service 
connection for PTSD.  The Board notes that the record 
includes diagnoses of adjustment disorder, 
anxiety/depression, mood disorder, and intermittent 
explosive disorder, as well as PTSD.  Thus, the Board has 
recharacterized the issue more broadly.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Veteran contends that he has PTSD as a result of an in-
service stressor.  The RO has conceded that he was exposed 
to a stressor during his service in the U.S. Navy during the 
Vietnam conflict when his ship collided with another ship.  

The record contains diagnoses of PTSD dated in June 2006 and 
June 2008 from a private marriage and family therapist (MFT) 
who has treated the Veteran and reported that the Veteran 
experienced intrusive thoughts of his Vietnam service as 
well as nightmares, hypervigilance, and trouble sleeping.  A 
VA psychiatric examination in October 2008 conducted by a 
staff psychologist resulted in diagnoses of intermittent 
explosive disorder, mood disorder, not otherwise specified, 
and rule-out bipolar disorder.  The examiner stated that the 
Veteran did not meet the criteria for PTSD, but did not 
discuss the MFT's reports or the symptoms reported therein.  
The record also contains other psychiatric diagnoses, 
including depression, mood disorder, and adjustment 
disorder.

Given the conflicting medical opinions and the absence of a 
diagnosis of PTSD by a psychologist or psychiatrist, see VA 
Initial Evaluation for PTSD Examination Worksheet (listing 
health care providers who can perform initial examination 
for PTSD), the record as it now stands is not sufficient for 
the Board to adjudicate the claim.  Thus, the Veteran should 
be afforded a VA examination to identify his current 
psychiatric diagnosis(es) and to specifically address 
whether any are related to service.  38 U.S.C.A. § 5103A(d)  
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination, to be conducted 
by a psychologist or psychiatrist, for the 
purpose of ascertaining the nature and 
etiology of any psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with rendering the opinion.

Based on the examination and review of the 
record, including the June 2006 and 2008 
opinions of the private MFT and the 
October 2008 opinion of the VA 
psychologist discussed above, the examiner 
should first identify the precise nature 
of the Veteran's current psychiatric 
disability or disabilities.

If a diagnosis of PTSD is appropriate, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
there is a link between the Veteran's PTSD 
and the confirmed in-service stressor.

If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
psychiatric disorder, other than PTSD, is 
related to the Veteran's service.

A rationale for all opinions expressed 
should be provided. If the examiner cannot 
reach a conclusion without resorting to 
speculation, it should be so stated in the 
examiner's report.

2.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If this claim 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

